 

 

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION ZOISDEC 27 AMIO: 30
* ]
ccerK.sJ. Hoc!
MARLIECIA BENDER, * 50. OST. aoa
*
Plaintiff, *
*~
¥. * CV 118-054
*
URBAN OUTFITTERS, INC., *
*
Defendant. as
ORDER

Before the Court is the Parties’ stipulation of dismissal
with prejudice. (Doc. 39.) All parties signed the stipulation.
Upon due consideration, the Court finds dismissal appropriate
pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii).

IT IS THEREFORE ORDERED that this matter is DISMISSED WITH
PREJUDICE. The Clerk is DIRECTED to TERMINATE all motions, if
any, and CLOSE this case. Each party shall bear its own costs and
fees except as otherwise agreed.

SA

ORDER ENTERED at Augusta, Georgia, this we 7 das of December,

 
  
 

2019.

 

J. RANDAL HALL, CHIEF JUDGE
_ UNITED SfATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
